Mackintosh, J.
(dissenting in' part) — I cannot agree that the appellant Stringer is liable in any amount in this case, and therefore dissent from that portion of the foregoing opinion which imposes liability; but do agree with the opinion in so far as it affects the bond company, for if Stringer is liable at all, the bonding company is liable up to the amount of its bond for the sums received by him, even though, part of such amount was not paid to him until after his term of office had expired, for it came “into his hands by virtue of his office of county sheriff,” otherwise he would not be liable to the county for it.
To relieve the bonding company of liability for the amount paid in by the United States government in its regular course of business and received a few days after Stringer’s term of office had expired, would leave the way open for every bonding company to escape liability on its bond, given to secure the faithful performance of the duties of a public official, if that official delays the acceptance of public funds until after the hour has struck when his official connection has ceased. This would defeat both the intent of the bond and sound policy.
Bridges and Holcomb, JJ., concur with Mackintosh, J.